Citation Nr: 0928750	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2009, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the 10 percent schedular rating 
for the Veteran's service-connected bilateral hearing loss 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.

The record raises the issue of entitlement to an increased 
rating for a lumbosacral strain.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The Veteran has Level I hearing acuity in his left ear and 
Level XI hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim 
for an increased rating for a bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.  § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In August 2003, the RO received the Veteran's claim of 
entitlement to an increased rating for his service-connected 
bilateral hearing loss disability; and there is no issue as 
to providing an appropriate application form or completeness 
of the application.  

Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him and notice of the evidence VA would 
attempt to obtain.  VA set forth the rating criteria for a 
bilateral hearing loss in the April 2005 statement of the 
case, and informed the Veteran that in order to establish an 
increased rating for his hearing loss disability, the 
evidence had to show that such disability had worsened and 
the manner in which such worsening had affected his 
employment and daily life.  38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In April 2009, VA specifically requested that the Veteran 
provide information about ongoing treatment for his hearing 
loss disability.  VA also requested information and evidence 
regarding his employment, such as the affect of his hearing 
loss disability on his job performance, lost time, or other 
relevant information.  In addition, VA requested statements 
discussing his disability symptoms from people who had 
witnessed how his hearing loss disability had affected the 
Veteran.  However, the Veteran did not respond with 
employment information, nor did he submit statements from 
others as to the effect of his hearing loss disability on his 
daily life.  

After notifying the Veteran of the information and evidence 
necessary to substantiate and complete his claim, VA 
fulfilled its duty to assist the Veteran in obtaining the 
identified and available evidence.  In this regard, VA 
examined the Veteran in October 2003, May 2007, and May 2009.  
In April 2008, VA also scheduled the Veteran for a hearing at 
the RO before a Veterans Law Judge.  However, he failed to 
report for that hearing and has not requested that it be 
rescheduled.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Under such 
circumstances, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the Veteran.  Accordingly, such 
development is not warranted.  See Soyini v.  Derwinski, 1 
Vet.  App.  540, 546 (1991).  Therefore, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran argues that the rating for his bilateral hearing 
loss disability does not adequately reflect the level of 
impairment caused by that disability.  In particular, he 
emphasizes that the rating schedule criteria do not account 
for the difficulty that his hearing loss disability causes 
him at work.  In any event, he contends that an increased 
rating is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment.  A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment.  38 C.F.R. 
§ 4.85. 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be chosen from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.  

In this case, the Veteran has submitted no records in support 
of his claim which reflect his treatment for hearing loss 
disability.  However, he has been examined by VA on several 
occasions to determine the level of impairment due to that 
disability.  

The results of VA audiologic testing in October 2003 revealed 
the following puretone thresholds in decibels in the 
conversational voice range:



HERTZ



1000
2000
3000
4000
RIGHT
No
Response
(NR)
NR
NR 
NR
LEFT
25
20
55
65

The average puretone threshold in the applicable voice range 
was 105+ decibels in the right ear and 41 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of zero percent in the right ear and 96 percent in 
the left ear.

The results of VA audiologic testing in May 2007 revealed the 
following puretone thresholds in decibels in the 
conversational voice range:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
30
20
55
60

Again, the average puretone threshold in the applicable voice 
range was 105+ decibels in the right ear and 41 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of zero percent in the right ear and 100 percent in 
the left ear.

The results of VA audiologic testing in May 2009 revealed the 
following puretone thresholds in decibels in the 
conversational voice range:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
30
20
65
80

The average puretone threshold in the applicable voice range 
was 105+ decibels in the right ear and 49 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of zero percent in the right ear and 92 percent in 
the left ear.

A review of the foregoing evidence discloses that the Veteran 
is totally deaf in his right ear.  Therefore, he is assigned 
a numeric designation of XI for hearing impairment in that 
ear.  In his left ear, the VA audiologic evaluations show 
that his speech recognition is no worse than 92 percent.  
Those evaluations also show that he had an average puretone 
threshold level of no worse than 49 decibels in the 
applicable frequencies.  

Whether based on a combination of puretone threshold averages 
and speech discrimination scores, or solely on pure tone 
threshold averages, the numeric designation associated with 
the Veteran's left ear hearing disability is no worse than 
Level I under 38 C.F.R. § 4.85, Table VI or VIA.  

When the numeric designation of I for the Veteran's left ear 
is combined with the numeric designation of XI for his right 
ear, the overall level of hearing impairment is commensurate 
with the 10 percent schedular rating currently in effect 
under 38 C.F.R. § 4.85, Table VII.  Thus, the current rating 
is confirmed and continued, and the appeal is denied.

In arriving at this decision, the Board has considered the 
Veteran's complaint that VA's method of rating hearing loss 
disability does not adequately account for its affect on his 
everyday life, and particularly on his employment.  However, 
VA regulations require that disabilities be rated in a manner 
which reflects their impact on the Veteran's employment and 
daily life.  38 C.F.R. § 4.1, 4.10.  When considering 
appeals, the Board is bound by applicable statutes, VA 
regulations, and precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104 (West 2002 and Supp. 2008); 
38 C.F.R. § 19.5 (2008).  In this case, VA followed the 
applicable regulations.

As noted above, in April 2009, VA specifically requested that 
the Veteran provide statements discussing his disability 
symptoms from people who had witnessed how his hearing loss 
disability had affected him, as well as employment 
information.  However, the Veteran did not respond to that 
request.  Thus, the Board must consider the case based on the 
evidence in the claims file.  In this regard, the Board notes 
that during the Veteran's May 2009 VA examination, the 
examiner considered the impact of the Veteran's hearing loss 
disability on his employment and other aspects of his daily 
life.  The examiner noted that the Veteran would be expected 
to have difficulty hearing in those situations where 
background noise was present.  The examiner also noted that 
the Veteran would have more difficulty hearing children and 
females, due to the high frequency loss in his left ear.  
Though considered, such findings do not meet the schedular 
criteria for a rating in excess of 10 percent.  Therefore, 
the Board considered the possibility of referring this case 
to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected bilateral hearing loss 
disability.  38 C.F.R. § 3.321(b)(1) (2008).  

Where the schedular evaluations are found to be inadequate, 
the VA Director of the Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  Id.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  
However, those factors are not present in this case.  Rather, 
the record shows that the manifestations of the Veteran's 
hearing loss disability are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


